CCA 20160364, On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is noted that the decision of the United States Army Court of Criminal Appeals incorrectly summarized the findings. The lower court stated that Appellant pleaded guilty to four specifications of forcibly sodomizing his stepdaughter. Actually, Appellant pleaded guilty to, and was convicted of, three specifications of forcible sodomy.